DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 08/10/2021, with a request for continued examination filed 08/10/2021.
Claims 1-6, 8-16, and 18-21 are pending.
Claims 1 and 11 are amended.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-6, 8-16, and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1 and 11, the claims recite the limitation “wherein the operating mode is to change from a sleep mode to a wake mode when the physical movements include a shaking motion, and to change from the sleep mode or wake mode to a diagnostic mode when the physical movements include at least one of a sideway rotation or an upside-down rotation,” or a variation thereof. The instant specification makes no mention of changing from a “wake mode” to a “diagnostic mode.” The instant specification, in paragraph 238 of the instant application’s pre-grant publication, only states that a motion cause a low-power stat to send a wake signal, and separately a motion can trigger an initiation of a diagnostic mode. That is to say, there seems to be no dependence of initiation a mode on whether the hub is in a sleep state or wake state, and it is not clear how a system that is already in a “wake” state changes to “diagnostic mode” because it would seem the wake state would still be used in the “diagnostic mode.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6, 8-16, and 18-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  
Regarding claims 1 and 11, the claims recite the limitation “wherein the operating mode is to change from a sleep mode to a wake mode when the physical movements include a shaking motion, and to change from the sleep mode or wake mode to a diagnostic mode when the physical movements include at least one of a sideway rotation or an upside-down rotation,” or a variation thereof. It is not clear how a system that is already in a “wake mode” changes to “diagnostic mode,” since it would seem the wake mode would still be used during a “diagnostic mode.” Therefore, it is not clear what happens to the wake mode. For the purpose of examination, the limitation is interpreted to mean that that an operation is initiated during a wake state of a device when a certain input is received. 


Response to Arguments

Applicant’s arguments filed 08/10/2021 have been fully considered but the newly amended limitations have changed the scope of the claims. Applicant's amendment necessitated new citations to the amended limitations and a re-interpretation of the cited prior art based on the new scope.  Rejections based interpretations of the previously cited prior art and on newly cited references(s) for new claims follow. Applicant’s arguments stated


Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6, 10-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2014/0109182 to Smith et al., (hereinafter Smith), in further view of US Patent Publication No. 2014/0210754 to Ryu et al (hereinafter Ryu).


Regarding claim 1, Smith teaches a system comprising: 
an Internet of Things (IoT) service (Any programs and activities of a system, where the system has the capability of networked communication, is being interpreted as an iot service. As an example,  Supervisory control and data acquisition (scada), transmission and reception of data, programs, etc. are considered an iot service, see P10, P13, P42, P49, Smith); 
a plurality of IoT devices (Plurality of devices with network communication capabilities. Any device with communications capabilities capable of being used in a system is being interpreted as an iot device. For example, IED devices, see P10, Fig. 2, Smith. Note: IoT is a broad term in the art whose broadest reasonable interpretation applies to any system component or device in a networked infrastructure, as is supported by relevant prior art reference further below, as is known by any person of ordinary skill in the art, and also as in instant application’s patent publication para 2 (USPub 20190215180). In this case, an IED’s are connected for communications, and in particular they are part of an “internet” oriented system (P21, Smith).), each IoT device comprising a first secure communication module (IED devices are configured for secure communications, thus they have a secure communications module, see P10, Smith); 
Any device with the capability of hosting a or directing communications among devise is being interpreted as a hub. For example, gateway communications device is in communication with a plurality of IEDs. The gateway is interpreted as a iot hub, since it is a hub for communications between IEDs and other network components, see P10, Fig. 2, Smith), the IoT hub comprising: 
a microcontroller unit to execute application-specific program code (Code for execution, see P23, P20, P32, P57, P10, Smith); a second secure communication module to establish a first secure communication channel with the IoT service and a plurality of second secure communication channels with the plurality of IoT devices through the respective first secure communication module of each of the plurality of IoT devices (Gateway has communication to IEDs and to scada, wherein the communications uses, for example keys, to provide secure communications. As such, the gateway must have a secure communications module to provide the functionality of establishing secure communications to each of the devices and scada service, see P42, P13-14, Fig 2, p10, Smith); 
and a sensor to detect physical movements of the IoT hub (An accelerometer sensor in the hub detects movements, see P47, Fig, 2, Smith) and to cause a change in an operating mode of the IoT hub based on the physical movements (Gateway changes from a mode of inactively not diagnosing tampering to a mode of actively diagnosing unauthorized access, See P47, 48, P53, 55, 15, Smith).
 
While Smith teaches an internet connected gateway (i.e. iot hub) with a sensor that detects motion and causes a change in an operation of the hub, Smith does not explicitly teach wherein an operating mode is to change from a sleep mode to a wake mode when physical movements include a shaking motion, and to change from the wake mode to a diagnostic mode when the physical movements include at least one of a sideway rotation or an upside-down rotation.
However, Ryu from the same or similar field of motion detection, teaches wherein an operating mode is to change from a sleep mode to a wake mode when physical movements include a shaking motion (“[0051] The movement based input information may be based on a user gesture (for example, a device shaking, a device rotation, a device pickup, etc.) based on a movement of a device. … may be set as input information based on a movement of the device indicating a request to perform a preset function…[0084] A standby mode of the device 100 may be changed to an active mode according to motion information detected in the standby mode of the device 100.” (emphasis added)), and to change from the wake mode to a diagnostic mode when the physical movements include at least one of a sideway rotation or an upside-down rotation (“[0051] The movement based input information may be based on a user gesture (for example, a device shaking, a device rotation, a device pickup, etc.) based on a movement of a device… [0156] FIG. 6A is a flowchart of a method of performing a function of a device... FIG. 6A shows a case where a preset function is performed according to motion information of the device 100 and an operation mode of the device 100 … [0159] When the device 100 is in the active mode, the information regarding the operation mode of the device 100 may include information regarding a current state of the device 100. For example, when an application is executed by the device 100, the information regarding the operation mode of the device 100 may include information regarding the application that is currently being executed by the device 100 but is not limited thereto. The detecting of the operation mode of the device 100 in operation S603 may be performed as described with respect to the processor 103 of FIG. 1.” (emphasis added) 
    PNG
    media_image1.png
    515
    763
    media_image1.png
    Greyscale
.  Performing a detection of an operation mode is being interpreted as a diagnostic mode, since the system is diagnosing the current state of the device (e.g., execution state). Thus, Ryu teaches that a device in an active mode (i.e wake mode), changes to diagnosing am operation mode as a result of determining a specified motion (i.e. step s601-602), such as rotation of the device.).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating wake and sleep modes, and functionality based on a specified movement pattern, as taught by Ryu.  
One of ordinary skill in the art would have been motivated to do this modification in order to better tailor energy consumption to desired events of movent or actions, and to provide additional means of input to a devices so as to provide greater input convenience and diversity, while also providing accessibility when traditional input means are limited or non-existent (see P335, p87, P5-6, P51, Ryu). 

The limitations in question are taught the combination of by Smith and Ryu, as noted above, however, Burch from the same or similar field of motion detection and gateways, further teaches an interpretation of wake and sleep modes considering power states (An accelerometer for a gateway hub is used to detect movement and transmits information. The gateway transitions from power states, wherein a low-power state is interpreted as a sleep mode, and a non-low power state is interpreted as a wake mode, see P177 and Fig. 26 ref# 615a, Burch).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating sleep and wake, as taught by Burch.  
One of ordinary skill in the art would have been motivated to do this modification in order to conserve power while being able to initiate a desired response based on a received signal that requires more power (see 177, Burch). 


Regarding claim 2, the combination of Smith and Ryu teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith further discloses wherein the sensor includes an accelerometer (Accelerometer, see P47, Smith).

Regarding claim 3, the combination of Smith and Ryu, teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith further discloses wherein upon changing the operating mode to the diagnostic mode, the IoT hub is to execute a diagnostics script (Gateway is programmed to execute protection algorithms to determine (i.e. diagnose) an unauthorized tampering upon movement detection, thereby the gateway changes to a diagnostic mode, see P47, 48, P53, 55, 15, P10, Smith).


Claim 11 is rejected on the same grounds as claim 1.
Claim 12 is rejected on the same grounds as claim 2.
Claim 13 is rejected on the same grounds as claim 3.


Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Ryu, and in further view of “An Introduction to SCADA Systems” Allaboutcircuits.com article, accessed at https://web.archive.org/web/20151105103753/https://www.allaboutcircuits.com/technical-articles/an-introduction-to-scada-systems/  November 5, 2015, 5 page PDF printout by Krambeck (hereinafter Krambeck).


Regarding claim 4, the combination of Smith and Ryu teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith further teaches wherein the IoT hub is further to transmit results generated by the diagnostics script to a database on the IoT service (Gateway transmits results of unauthorized access as feedback to tampering service and to scada service, see P47, P61, Smith).
Smith further implies, but does not explicitly teach transmitting to a database (Network can be communicatively linked to SCADA system. As known in the art, SCADA systems, which stands for supervisory control and data acquisition, aggregates all pertinent and distributed information from devices, sensors, and subordinate systems in a networked system to historians and databases, see P32, and relevant prior art section below)
However, Krambeck from the same or similar field of interconnected and networked systems, explicitly teaches transmitting to a database (Sent data, including generate data, is gathered and stored in a database of a scada service, see Pg. 1 2nd Para, Krambeck).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating transmission to a database, as taught by Krambeck.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain a record of relevant information obtained in a system that is useful in monitoring, analysis, and control of a system (see Pg. 1, Krambeck). 


Regarding claim 5, the combination of Smith, Ryu, and Krambeck teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith further teaches wherein results generated by a diagnostics script are transmitted by an IoT service to at least one of a plurality of IoT devices (Plurality of devices on network receive results from an unauthorized diagnostics analysis service of a result of diagnostics that a gateway is untrusted, see P55, P58, P61, Smith).

Claim 14 is rejected on the same grounds as claim 4.
Claim 15 is rejected on the same grounds as claim 5.



Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Ryu, in further view of in view of US Patent Publication No. 2014/0316792 to Siddiqui (hereinafter Siddiqui).

Regarding claim 6, the combination of Smith and Ryu teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith further teaches wherein upon detecting a shaking motion the sensor generates a wake signal and sends the wake signal to the microcontroller unit (Detection of motion prompts activation of a determination of tampering. An instance where tampering is not being analyzed is interpreted as a “sleep mode” for said activity, and an instance where gateway is determining tampering is interpreted as a “wake mode” for tampering determining activity, see P47, Smith).
The limitation in question is implied by Smith as noted above, however, Siddiqui from the same or similar field of motion detection, more explicitly teaches wherein upon detecting a movement a motion sensor generates a wake signal and sends the wake signal to a microcontroller unit (Accelerometer interrupts wake up microprocessor for analysis, P43, Siddiqui).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating 
One of ordinary skill in the art would have been motivated to do this modification in order to initiate a desired analysis based on a received signal (see P43, Siddiqui). 

Claim 16 is rejected on the same grounds as claim 6.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in further view of Ryu, and in further view of US Patent Publication No. 2014/0192710 to Charette et al (hereinafter Charette).

Regarding claim 8, the combination of Smith and Ryu teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith further implies wherein an IoT hub is to send a notification to a client device indicating that an IoT hub has been moved (SCADA and other network client devices receive alert information from gateway indicative of untrusted gateway determination made in the case of movement, see P55, 32, P60,  Smith. Furthermore, network can be communicatively linked to SCADA system. As known in the art, SCADA systems, which stands for supervisory control and data acquisition, aggregates all pertinent distributed information from devices, sensors, and subordinate systems in a networked system. Such information is accessible through scada interfaces, such as graphical user interfaces and human machine interfaces (i.e. clients) terminals, therefore it is implied that gateways send notification in the form of their data to a “client” device when the accelerometer signal indicates movement, see P32, and relevant prior art section below) notification to a client device including one or more results generated in a diagnostic mode (SCADA and other network client devices receive alert information from gateway indicative of untrusted gateway determination made in the case of movement, which is a diagnostic mode result of tampering, see P55, 32, P60, Smith. Furthermore, network can be communicatively linked to SCADA system. As known in the art, SCADA systems, which stands for supervisory control and data acquisition, aggregates all pertinent distributed information from devices, sensors, and subordinate systems in a networked system. Such information is accessible through scada interfaces, such as graphical user interfaces and human machine interfaces (i.e. clients) terminals, therefore it is implied that sensors send notification in the form of their data to a “client” device when the accelerometer signal indicates movement, see P32, and relevant prior art section below).
Although Smith does not explicitly teach a separate notifications, Smith makes obvious a plurality of notifications to a client device (SCADA and other network client devices receive alert information from gateway indicative of untrusted in case of unauthorized access determination, such as alternative indications from a diagnostic result, see P60, Smith. Also note that Burch also teaches transmitting information).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating transmission of other notifying information to a client device, as taught by Smith.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide relevant information of interest that may be indicative of a situation of concern, such as a theft of a device or abnormal activity (see P60, Smith). 

However, Charette from the same or similar field of interconnected and networked systems and tamper detection, explicitly teaches a sensor is further to send a notification to a client device indicating that an IoT hub has been moved (Sensor movement prompts sending of location tracking reports that indicate a router (hub) has been moved, where status info on location is provided to client device such as terminal 210, see P29, P34, Fig. 2, Charrette).
It would have been obvious to a person of ordinary skill in the art before the filing date of the and incorporating transmission to a client device, as taught by Charette.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide location and alert of abnormal movement of a device of interest that may be indicative of a situation of concern, such as a theft of a device (see P29, Charette). 

Claim 18 is rejected on the same grounds as claim 8.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, view of Ryu, and in further view of US Patent Publication No. 2016/0057114 to Unagami et al., (hereinafter Unagami).

Regarding claim 9, the combination of Smith and Ryu teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith does not explicitly teach wherein a first secure communication channel is an encrypted communication channel, encrypted using an elliptic curve protocol.
However, Unagami from the same or similar field of secure communications, teaches wherein a first secure communication channel is an encrypted communication channel, encrypted using an elliptic curve protocol (Elliptic curve cryptography used for secure communications connection, see P55, Unagami).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating elliptic curve based security, as taught by Unagami.  
One of ordinary skill in the art would have been motivated to do this modification in order to a high security level of security with shorter key length to comparable security methods (see P55, Unagami).

Claim 19 is rejected on the same grounds as claim 9.


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Ryu, and in further view of in view of US Patent Publication No. 2017/0353979 to Lee et al., (hereinafter Lee).

Regarding claim 10, the combination of Smith and Ryu teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith does not explicitly teach wherein a first secure communication module and a second secure communication module are Bluetooth Low Energy communication modules.
However, Lee from the same or similar field of secure communications, teaches w a first secure communication module and a second secure communication module are Bluetooth Low Energy communication modules (BLE used for secure communications between devices, see P14, P54, P356158, Lee).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating Bluetooth low energy, as taught by Lee.  
One of ordinary skill in the art would have been motivated to do this modification in order to use lower energy usage in communications among devices to a getway (see P64, Lee). 

Claim 20 is rejected on the same grounds as claim 10.



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Ryu, in further view of in view of US Patent Publication No. 2017/0371312 to Richards et al., (hereinafter Richards), and in further view of US Patent Publication No. 2016/0191318 to Neilson et al., (hereinafter Neilson).

Regarding claim 21, the combination of Smith and Ryu teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Smith does not explicitly teach wherein a first IoT device of a plurality of IoT devices comprises a barcode reader to read a barcode or QR code, the first IoT device further Appl. No.: 16/355,2534Atty. Docket No.: 9835P048CAmdt. Dated 08/09/2021Reply to the Final Office Action of 05/07/2021to transmit the barcode or QR code to a IoT service through an IoT hub and to receive information associated with the barcode or QR code from IoT service, and wherein the received information is stored in a local database of the first IoT device.
However, Richards, from the same or similar field of network connected devices, teaches wherein a first IoT device (“[0036] …an electronic module in the form of a smartphone with an in-built camera.”) of a plurality of IoT devices (“[0037] Both the IED and smartphone are configured to be in communication with a communications network…For example, the communications network may be in the form of a wireless local area network (WLAN), such as a Wi-Fi communications network.”) comprises a barcode reader to read a barcode or QR code (“[0036] …an electronic module in the form of a smartphone with an in-built camera... the in-built camera enables the smartphone to visually read the operating parameters from the QR code. The substation personnel can then configure the smartphone to visually read the QR code by pointing the in-built camera at the QR code….[0055] The QR code may be replaced by any other kind of machine-readable code … For example,… by a linear bar code or by another type of matrix bar code.”), the first IoT device further to receive information associated with the barcode or QR code (“[0036]…The provision of the in-built camera enables the smartphone to visually read the operating parameters from the QR code. This enables the smartphone to retrieve the operating parameters from the QR code”), and wherein the received information is stored in a local database of the first IoT device (“[0039] Retrieval of the identification parameters from the QR code permits the smartphone to perform positive identification of the IED through automatic identification of a target IED simply by visually reading the machine-readable code. This is carried out by storing corresponding target identification parameters in the smartphone...”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the network based service system as described by Smith and incorporating code reading capabilities, as taught by Richards.  
One of ordinary skill in the art would have been motivated to do this modification in order to save time and effort in the retrieval of information for devices by reducing manual effort of retrieving said information (see P6-7, Richards). 

Smith does not explicitly teach Appl. No.: 16/355,2534Atty. Docket No.: 9835P048CAmdt. Dated 08/09/2021Reply to the Final Office Action of 05/07/2021to transmit scan information to a IoT service through an IoT hub and to receive information associated with the scan from IoT service.
However, Neilson from the same or similar field of networked devices, teaches to transmit scan information to a IoT service (“[0030] In some examples, a serial number of a programmable device is scanned and sent to the cloud computing server. The cloud computing server responds to a received serial number by sending correct configuration and installation information for the programmable device to an electrician's smart device.”) through an IoT hub (“[0067] As discussed above with regard to FIG. 1 and FIG. 2, various aspects and functions described herein including the devices in the  network may be included as specialized hardware ... may include … network equipment, such as … routers and switches.”) and to receive information associated with the scan from IoT service (“[0030] … The cloud computing server responds to a received serial number by sending correct configuration and installation information for the programmable device to an electrician's smart device.”).
It would have been obvious to a person of ordinary skill in the art before the filing date of the and incorporating retrieval of information from a third source, as taught by Neilson.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain large amounts of data at a location equipped to handle said data, but accessible to users or devices that need at least part of the data stored at a third location (see P31, 30, Neilson ). 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sperling et al., (US Patent Publication No. 2013/0182693) teaches mobile devices as an access point and that motion sensors provide an alternative suitable input means to a device, by for example permitting gesture inputs such as shaking a device to initiate an operation. Also teaches secure communications, p2, p28, 17.

Gruman, “Skip the hub; your mobile device is your IoT gateway” 2015, 5 pg. print out, https://web.archive.org/web/20150908002537/http://www.infoworld.com/article/2834560/internet-of-things/your-mobile-device-internet-of-things-gateway.html teaches mobile devices as hubs.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117